Citation Nr: 1415560	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the Veteran's initial claim was for service connection for hypertension.  The medical evidence of record indicates that the Veteran is currently service-connected for PTSD and is claiming that his hypertension is caused by his PTSD.  See Veteran's VA Form 9, April 2011.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In compliance with the Court's holding in Clemons, the Board has recharacterized the claim as entitlement to service connection for hypertension, to include as due to service-connected PTSD, as styled on the title page. 

In September 2011, the Veteran withdrew his prior request for a hearing before a RO decision review officer and instead requested a Board videoconference hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2013 Board videoconference hearing.  The hearing transcript is of record.  

A review of the Virtual VA paperless claims processing system reveals the Veteran's January 2013 hearing transcript and Augusta VA Medical Center (VAMC) treatment records from November 2001 through September 2012.  The Veterans Benefits Management System (VBMS) paperless claims system does not contain any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to his service-connected PTSD. 

The Veteran was afforded a VA hypertension examination in January 2012.  See 38 C.F.R. § 3.159(c)(4).  Based on the history provided by the Veteran, the VA examiner found the Veteran was diagnosed with hypertension in the 1970s, although it was noted that the first documented diagnosis of hypertension was in May 1986.  The Veteran is currently on continuous medication for hypertension.  In 2008, the Veteran was diagnosed with PTSD, although the Veteran has suffered from symptoms of PTSD since service.  The VA examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of his service-connected PTSD.  The rationale provided was that the Veteran's first documented blood pressure reading consistent with a diagnosis of hypertension was 130/90 in May 1970.  However, the record shows that in October 1968, a month after separation from service, the Veteran underwent a VA examination and had a blood pressure reading of 130/90.  The VA examiner also found that the Veteran's blood pressure reading on his entrance examination of 136/84 showed he had pre-hypertension at that time, but the examiner provided no opinion on whether the Veteran's hypertension pre-existed service.  Finally, the examiner generally stated that a 2001 study found no consistent evidence of a link between chronic stress and the development of long-term hypertension.

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307; 3.309(a) (2013).  The Board notes that a 10 percent rating for hypertension requires a showing of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or the requirement of continuous medication for control with a history of diastolic pressure predominately 100 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 8 Vet. App. 374 (1995).  

The January 2012 VA hypertension examination was inadequate as it failed to address the question of whether the Veteran's hypertension was directly related to service, was manifested within one year from service or whether it was aggravated by the Veteran's service-connected PTSD.  Additionally, the VA examiner may have suggested the possibility that the Veteran's hypertension may have pre-existed service, but did not provide an opinion on this issue.  Finally, the VA examiner's opinion was based, in part, on an incorrect factual premise- that the first documented blood pressure reading consistent with a diagnosis of hypertension of 130/90 occurred in May 1970, when in fact a reading of 130/90 first occurred in October 1968, a month after the Veteran's separation from service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The Veteran must be afforded an examination which addresses these matters.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.").

In addition, given the theory of secondary service connection raised by the evidence, the Veteran should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection for hypertension secondary to PTSD to comply with the VA's duties of notification.  

The Board notes that the Veteran submitted additional evidence in January 2013, consisting of March 2012 letter from Dr. G. L. R., which was previously of record, and new internet articles regarding a possible link between high blood pressure and high blood sugar levels.  Upon remand, the RO should consider this newly submitted evidence.

The most recent treatment records from the Augusta VAMC are dated in September 2012.  Accordingly, on remand, records of any ongoing VA treatment for the Veteran's hypertension and PTSD should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a VCAA notice letter for the claim
of hypertension secondary to service connected PTSD.

2.  Review and consider the new evidence submitted by 
the Veteran in January 2013.

3. Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for hypertension and PTSD since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Augusta VAMC from September 2012 to present.


4. After completion of the above, return the claims
folder to the physician who examined the Veteran in January 2012, if available, for an addendum medical opinion (if that examiner is unavailable, a medical professional with appropriate expertise).  The claims file, to include a copy of this Remand, must be made available to the examiner.  

The examiner should identify the most likely etiology of the Veteran's hypertension.  Specifically:

(a)  Was hypertension present during service?  If so, is it clear and unmistakable (obvious or manifest, undebatable) that the Veteran's hypertension existed prior to his entrance into service?

The examiner must discuss the Veteran's August 1966 entrance examination showing an elevated blood pressure reading of 136/84 and the Veteran's family history of hypertension.

(b)  If the Veteran's hypertension existed prior to his entrance into service, is it also clear and unmistakable that the Veteran's hypertension did not increase in severity beyond natural progression during active service?

The examiner must discuss the Veteran's September 1968 separation examination showing a blood pressure reading of 130/84; October 1968 blood pressure reading of 130/90; and May 1970 blood pressure reading of 130/90.

(c)  If the Veteran's hypertension is not found to have been present during service, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability was manifested within one year of active
 service ?

The examiner must discuss the Veteran's September 1968 separation examination showing an blood pressure reading of 130/84, October 1968 elevated blood pressure reading of 130/90 and determine whether this may be deemed the initial manifestation of the Veteran's current hypertension.

(d) Is it at least as likely as not (a 50 % or higher degree of probability) that the Veteran's hypertension is proximately due to or the result of his service-connected PTSD?

(e) Is it at least as likely as not (a 50 % or higher degree of probability) that the Veteran's hypertension was aggravated (permanent worsening beyond normal progression) by his service-connected PTSD?  The examiner should address whether any aggravation of hypertension is proximately due to or the result of the service-connected PTSD and not due to the natural progress of the disease.  If the Veteran is found to have hypertension aggravated by PTSD, the examiner should quantify the approximate degree of aggravation.

A complete and detailed rationale should be given for all opinions and conclusions expressed.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).

5. Then, readjudicate the issue on appeal.  If any benefit 
remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
    Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


